Shaw C. J.
delivered the opinion of the Court. This case is similar to the foregoing, with one exception. In two instances the administrator had advanced and lent to the intestate, his brother, small sums, and taken his promissory notes, one for $11-75, the other for $20-50. The notes were not attested, and standing alone would be barred by the statute of llimitations. But at the time the notes were given, memoranda tvere made on the mortgage deed held by the administrator, to this effect. “ Received of Charles Grinnell $11-75, I promise to pay o : the same conditions as the within, as per note of hand of this date.” The other was like it, being an acknowledgment of the receipt of $20.50, and a promise to pay it. Both these were attested. The Court are of opinion, that these were in effect duplicate notes, upon which an action could be maintained. Being given at the same time for the same debts, the payment of one would be a discharge of both. In such case the holder might sue on either. If so, these *388memoranda, being attested, seem taken out of the operation of the statute of limitations, by an exception in the statute itself. St. 1786, c. 52, § 5. The terms of the statute are “ any note, in writing, made and signed by any person, and attested by one or more witnesses, whereby such person shall promise to pay to any other person any sum of money, mentioned in such note.’’ These are notes in writing within this description. The Court are therefore of opinion, that these two claims should have been allowed ; that in this respect the decree must be reversed, and the claims allowed ; and in all other respects the decree is affirmed.